Citation Nr: 1207725	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  04-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cardiomegaly (enlarged heart).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to December 1968. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2003 rating decision of the VA Regional Office (RO) in Waco, Texas that denied service connection for an enlarged heart. 

This case was remanded by decisions of the Board dated in July 2006, March 2008 and August 2010, and is once more before the Board for disposition. 


FINDING OF FACT

Cardiomegaly (enlarged heart) is not verified by the evidence of record; the Veteran does not have an enlarged heart. 


CONCLUSION OF LAW

Cardiomegaly (enlarged heart) was not incurred in or aggravated by service. 38 U.S.C.A. §§  1110, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has an enlarged heart that is of service onset for which service connection is warranted. 

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied by letters dated in March 2003 supplemented by correspondence in July 2006, December 2006 and April 2008 that addressed the required notice elements.  Although fully competent notice was not sent before the initial RO decision in this matter, the Board finds that this was not prejudicial to the appellant because the actions taken by VA essentially cured the initial lack of adequate notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the matter in supplemental statements of the case after adequate notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to decide the appeal as the timing error does not affect the essential fairness of the adjudication. See Bernard v. Brown, 4 Vet.App. 384.  

Notification that includes information pertaining to a disability rating and an effective date for the award if service connection is granted has also been sent to the appellant.  In this case, however, service connection is being denied.  Therefore, no rating or effective date will be assigned with respect to the claim of entitlement to service connection for enlarged heart.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Extensive VA and private clinical records have been submitted in support of the claim and have been reviewed.  The appellant has been afforded VA examination that is determined to adequate for adjudication purposes.  The case has been remanded on several occasions for additional development.  The extensive evidence of record, including the appellant's statements, has been carefully considered.  He has not indicated that there is outstanding evidence that has not been received or considered.

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim of entitlement to service connection for enlarged heart is ready to be considered on the merits. 

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

Factual Background

The Veteran's service treatment records reflect that upon examination in March 1968 for enlistment, he was noted to have moderate pectus excavatum that was listed as a defect.  He stated that he had had an operation to "correct bones."   He reported pain or pressure in the chest and palpitation or pounding heart on the Report of Medical History.  Blood pressure was 120/82 and a chest X-ray was negative.  The heart was evaluated as normal.  

Some two and a half weeks after the service entrance examination, the appellant was seen for a two to three-week history of dizzy spells with no actual fainting.  It was noted that except for pectus excavatum, he had a normal heart on chest examination.  The appellant was referred to the medicine clinic for further evaluation where it was recorded that he had had complaints of shortness of breath and difficulty with dyspnea on exertion since high school.  Examination of the chest disclosed marked pectus excavatum with a depression in the mid sternal line from the anterior border of the ribs.  Following evaluation, the examiner concluded that his symptoms were probably functional and most likely were partially related to chest deformity.  Further testing was ordered.

An April 1968 chest X-ray was interpreted as showing some enlargement of the heart, but it was noted that the Veteran had fairly marked pectus excavatum that accentuated the size of the heart on film.  The radiologist concluded that the heart was probably normal with fairly severe pectus excavatum.  Upon subsequent follow-up in the medicine clinic, it was reported that a chest X-ray showed adequate retrosternal space and that an electrocardiogram was normal.  On examination in December 1968 for discharge from service, blood pressure was 120/80.  A chest X-ray was within normal limits.  It was noted that posterior examination of the heart was "N.S."  

Private clinical records dated between 1993 and 1995 do not refer to any heart-related symptoms. 

A claim of entitlement to service connection for enlarged heart was received in March 2003.

VA outpatient records dated in 1997 indicate that he had GXT (graded exercise testing) in February 1997 followed by impressions that included normal size left ventricle.  Assessments of ischemia per GXT and controlled hypertension were recorded.  In March 2000, the appellant reported a five-year history of worsening palpitations with occasional chest tightness and shortness of breath if he exerted himself.  The examiner noted that X-ray films were reviewed, that left ventricular function was normal and that the coronaries were without any significant stenosis.  On physical examination, the heart had regular rate and rhythm without no murmur, rubs, or gallops.  An assessment was rendered that palpitations were maybe anxiety attacks.  An echocardiogram, Holter monitor and cardiac catheterization were unremarkable. 

Private clinical records dating from 2002 reflect that the Veteran received extensive cardiovascular diagnostic work-up.  In September 2002, he was admitted to Marshall Regional Medical Center and evaluated for tachycardia and hypertension.  It was reported that he had no evidence of valvular heart disease but that a physician felt that he had cardiomyopathy of uncertain etiology with differentials including coronary artery disease, hypertensive cardiomyopathy and alcoholic cardiomyopathy.  Pertinent assessments on discharge included cardiomyopathy/ischemic versus hypertensive versus alcoholic and hypertension.  The Veteran underwent cardiac catheterization in September 2002 followed by conclusions that included no significant coronary artery disease and normal left ventricular chamber size and systolic function.

Marshall Regional Medical Center chest X-rays in October 2002 showed findings that included heart size within normal limits.  The heart was unremarkable on X-ray in November 2002.  In December 2002, chest X-ray findings disclosed that the heart was in the upper limits of normal in size.  Impressions following subsequent consultation in December 2002 included normal left heart catheter, September 2002, with no significant coronary artery disease noted. 

VA outpatient clinic notes dated in March and August 2003 reflect that the Veteran was a afforded physical examinations where it was noted that the heart was not enlarged, and had regular rhythm and normal rate.  No murmurs, rubs or gallops were heard.  The assessments included hypertension and coronary artery disease.  A VA chest X-ray in June 2004 indicated that the heart was prominent but within normal limits. 

Subsequent Marshall Regional Medical Center diagnostic studies reflect that in July 2003, a radiology interpretation showed borderline to mild cardiomegaly with pectus cavum deformity.  In December 2003, X-ray findings of cardiomegaly with mild central vascular prominence were recorded.  In December 2004, the findings included normal cardiomediastinal structures.  In February 2005 and February 2006, it was found that there was slight and/or mild enlargement of the cardiac silhouette.

The Veteran was afforded a VA examination in May 2009.  It was noted that the claims folder was reviewed.  On examination, it was observed that he had a very sunken chest wall, which could be described as severe pectus excavatum.  The heart had regular rate and rhythm.  S1 and S2 were present but not S3.  No murmur was heard.  An echocardiogram was performed.  The assessments were normal left ventricle size and function, mildly dilated left atrium, dilated aortic root, and poorly visualized valves.  Following examination, it was noted that there was no evidence of enlarged heart in service or upon review of the claims folder.  

In a supplemental statement dated in October 2010, a VA examiner clarified that Veteran did not have an enlarged heart per echocardiogram and that the ejection fraction was normal at 55-60 percent.  It was reported that the heart most likely just appeared to be enlarged due to his severe pectus excavatum.  It was reported that the claims folder did not reflect any evidence of enlarged heart and that chest X-rays had always shown a normal heart size.  She stated that the appellant did not have an enlarged heart during active duty and reiterated that he did not currently have an enlarged heart.  

Legal Analysis

The Veteran's service treatment records reflect that shortly after entering active duty, he underwent evaluation and diagnostic work-up for complaints that included dizzy spells.  It was noted that upon review of a chest X-ray there appeared to be some enlargement of the heart, but concluded that his fairly marked pectus excavatum merely accentuated the size of the heart on film.  It was therefore found that he had a normal heart with fairly severe pectus excavatum, that his symptoms were probably functional and were most likely partially related to chest wall deformity.  There is no indication that the Veteran sought any further treatment referable to the heart during the remainder of service.  No abnormal findings regarding the heart were noted on examination in December 1968 for discharge from service and a chest X-ray were reported to be within normal limits.  

VA clinical records dating from 1997 reflect that the Veteran underwent extensive diagnostic work-up, including echocardiogram and cardiac catherization that did not indicate cardiomegaly.  It was consistently noted that the heart was not enlarged.  Private medical records dating from 2002 indicate that the Veteran received afforded ongoing cardiac evaluation, including an admission for more definitive work-up in September 2002.  During this time frame, the heart was reported to be normal on clinical reports.  Although there were references to borderline to mild cardiomegaly on several occasions, no definitive finding or assessment of such is demonstrated following diagnostic work-up, including cardiac catheterization.  In December 2004, it was reported that examination disclosed normal cardiomediastinal structures.  In February 2005 and February 2006, it was noted that the appellant had mild enlargement of the cardiac silhouette but no assessment of enlarged heart is recorded.

The record reflects that when the appellant was examined by VA in 2009, an echocardiogram was performed whereupon it was determined that there was no evidence of an enlarged heart.  The examiner further stated that the heart was not enlarged in service.  Upon further elaboration in 2010, a VA examiner unequivocally stated that the evidence, including chest X-rays, had always disclosed that the Veteran had a normal heart, that he had never had an enlarged heart, to include on active duty, and that he did not currently have an enlarged heart.  It was explained that the heart most likely just appeared to be enlarged due to his severe pectus excavatum.  The Board points out that such findings clearly comport with the inservice examiners' assessments in March and April 1968 that the appellant's marked pectus excavatum had accentuated the size of the heart on X-ray, and that the heart was normal.  Moreover, as noted previously, the private clinical records dating from 2002 do not reflect any definitive assessment of cardiomegaly following diagnostic study.  In view of the above, the Board concludes that the Veteran did not have an enlarged heart in service and does not currently have an enlarged heart.

The Board points out that service connection requires evidence that establishes that a Veteran currently have a disability for which service connection is being sought. See Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer Derwinski, 3 Vet.App. 223, 225 (1992).  Congress specifically limits service connection for disease or injury to cases where such incidents have resulted in a disability.  In this instance, the more competent and probative clinical evidence reflects that the Veteran does not have an enlarged heart.  On most recent VA examinations in 2009 and 2010, the examiners clearly stated that the Veteran's heart was not enlarged in service and that he did not currently have any anomaly of this nature. 

The Board must consider whether, as a layperson, the Veteran is competent to render a diagnosis on this matter. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Lay report is competent to establish the presence of symptomatology and may provide sufficient support for a claim of service connection. See Layno v. Brown, 6. Vet.App. 465, 469 (1994).  However, competence and credibility are different matters.  In this regard, whether the Veteran has cardiomegaly and whether it is related to service requires specialized training for a determination as to its causation, and is therefore not susceptible of lay opinion.  The Veteran's assertion that he has an enlarged heart and that it is of service onset is not probative.  In this regard, a skilled clinical professional has greater knowledge.  The more probative evidence in this case establishes that the Veteran did not have an enlarged heart in service and that he does not currently have a condition of this nature.  The Board observes that the appellant has not identified or produced any acceptable evidence, medical or lay, that tends to show a current disability definitively diagnosed as cardiomegaly.

In this regard, the Board points out that veterans are entitled to VA compensation if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131.  In this case, however, there is no definitive or reliable evidence of cardiomegaly.  The Board thus determines that service connection for cardiomegaly or enlarged heart is not in order.  This conclusion is based on clinical findings demonstrating that there is no current disability for which service connection is warranted.  Therefore, service connection for an enlarged heart must be denied.

In sum, service connection for an enlarged heart must be denied on the basis that there is no showing of current disability for VA purposes.  In the absence of a current disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for cardiomegaly (enlarged heart) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


